Citation Nr: 1234184	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  07-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to September 1992.  He died in May 2005.  The appellant is the Veteran's surviving spouse.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).
 
In September 2011, the Board denied the claim.  The appellant appealed, and in April 2012, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in May 2005.  His death certificate lists the immediate cause of death as recurrent nasopharyngeal carcinoma.  An amended death certificate added "possibly secondary to exposure to Agent Orange."  At the time of the Veteran's death he was not service connected for any disability.
 
Nasopharyngeal carcinoma was not present during service or manifested to a compensable degree within one year after discharge from active duty.  Further, nasopharyngeal carcinoma was first diagnosed in 2003, more than 10 years after service discharge.  Significantly, nasopharyngeal carcinoma is not a disorder presumed to be caused by exposure to herbicides used in the Republic of Vietnam, including Agent Orange.  38 C.F.R. §§ 3.307, 3.309 (2011).  

Nevertheless, in March 2011, Kamal Bakri, M.D., opined that because the respiratory system included the nostrils, nasopharynx, oral pharynx, glottis, trachea, bronchi, and bronchioles it was "possible" the Veteran's nasopharyngeal cancer was secondary to exposure to Agent Orange.  In light of this opinion, the parties to the joint motion agreed that a medical opinion should be secured to address the relationship between nasopharyngeal carcinoma and the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, access to Virtual VA, and copy of this remand must be provided to a board certified oncologist for the purpose of obtaining an opinion addressing the relationship, if any, between nasopharyngeal cancer and the Veteran's military service, to include his service in the Republic of Vietnam.  Following the oncologist's review of all of the evidence, to particularly include the opinion offered by Dr. Bahri, an opinion must be offered addressing whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's nasopharyngeal cancer was  related to his service.  Any opinion offered must address be supported by a explanatory rationale, explain whether the author agrees or disagrees with the opinion offered by Dr. Bahri, and provide the reasoning behind such agreement or disagreement.  If the oncologist cannot offer an opinion without resort to speculation, he or she must so state and explain why.  The Board emphasizes that "a contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. 

2. Thereafter, VA must readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted to the appellant's satisfaction, she and her representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Then, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




